TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 8, 2016



                                       NO. 03-15-00307-CR


                                    Randy Lin Ates, Appellant

                                                 v.

                                    The State of Texas, Appellee




           APPEAL FROM 427TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the trial court’s order denying DNA testing. Having reviewed the record,

the Court holds that there was no reversible error in the order. Therefore, the Court affirms the

trial court’s order denying DNA testing. Because appellant is indigent and unable to pay costs,

no adjudication of costs is made.